DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The indicated allowability of claims 8 and 15 is withdrawn in view of the newly discovered reference to Maclean (20120196691).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 9, 11-12, and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 1, 6, and 9 is a relative term which renders the claim indefinite.  The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia (20160252243) in view of Porter (20030157989) and Maclean (20120196691).

 	Regarding claim 1, Garcia (Figures 1-7) teaches a device for retrieving golf balls from golf holes, comprising a substantially circular body (12) (Para. 0031), wherein: the body comprises an upper surface configured to form a resting surface for the golf balls within the golf hole (Para. 0031); the body has a centrally-located opening (30) (Para. 0041) formed therein and configured to receive a portion of a golf flagstick (Para. 0043); and the body includes a first slot (32) formed therein and extending between the opening and an outer perimeter of the body, the slot being configured to permit the portion of the golf flagstick to pass between the outer perimeter of the body and the opening (Para. 0043). 
 	Garcia does not teach the body includes a second slot and a third slot formed therein; the second slot extending between the opening and a first hole formed in the body; and the third slot extending between the opening and a second hole formed in the body.
 	Porter (Figures 1-15) teaches the body includes a second slot (10) and a third slot (10) formed therein (Para. 0034).
 	Maclean (Figures 1-8) teaches the body includes a second slot (Fig. 2 and 7, Part No. 28) and a third slot (Fig. 2 and 7, Part No. 28) formed therein; the second slot (28) extending between the opening (18) (Para. 0027) and a first hole (17) formed in the body; and the third slot (Fig. 2 and 7, Part No. 28) extending between the opening (18) and a second hole (17) formed in the body (Para. 0030).
 	It would have been obvious to one or ordinary skill in the art at the effective filing date of the claimed invention to provide Garcia with the body includes a second slot and a third slot formed therein as taught by Porter as a means of providing a plurality of slots/openings in a body of a golf cup insert (Porter: Para. 0034), and to provide Garcia with the body includes a second slot and a third slot formed therein as taught by Maclean as a means of providing a golf disc with a plurality of holes (Maclean: Para. 0030).


	Regarding claim 4, the modified Garcia (Figures 1-7) teaches a device for retrieving golf balls from golf holes, comprising a substantially circular body (12) (Para. 0031) (Para. 0043).
 	The modified Garcia does not teach the body further comprises a lip forming an outer periphery of the body, and a neck; and the opening is formed in the neck.  
 	Porter (Figures 1-15) teaches the body further comprises a lip (Fig. 14-15, Part No. 5) forming an outer periphery of the body, and a neck (Fig. 15, Part No. 9) (Para. 0034) (Also see fig. 3 where a neck is shown adjacent part number 9); and the opening (Fig. 3, Part No. 13; Fig. 15, Part No. 33) is formed in the neck (Para. 0034).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Garcia with body further comprises a neck as taught by Porter as a means of providing an elongated opening in a golf cup (Porter: Para. 0034).


	Regarding claim 5, the modified Garcia (Figures 1-7) teaches a device for retrieving golf balls from golf holes, comprising a substantially circular body (12) (Para. 0031) (Para. 0043).
 	The modified Garcia does not teach the body further comprises a web adjoining the lip and the neck.  
	Porter (Figures 1-15) teaches the body further comprises a web (Fig. 14-15, Part No. 7) adjoining the lip and the neck (Para. 0034).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Garcia with the body further comprises a web adjoining the lip and the neck as taught by Porter as a means of providing a webbed surface comprising openings in a golf cup (Porter: Para. 0034).


	Regarding claim 6, the modified Garcia (Figures 1-7) teaches a device for retrieving golf balls from golf holes, comprising a substantially circular body (12) (Para. 0031) (Para. 0043).
 	The modified Garcia does not teach the web is substantially flat and has plurality of holes formed therein.  
	Porter (Figures 1-15) teaches the web (7) is substantially flat and has plurality of holes (Fig. 14-15, Part No. 10) formed therein (Para. 0034).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Garcia with the web is substantially flat and has plurality of holes formed therein as taught by Porter as a means of providing a webbed surface comprising openings in a golf cup (Porter: Para. 0034).


	Regarding claim 7, the modified Garcia (Figures 1-7) teaches the body has a lower surface portion configured to abut a ferrule of the golf flagstick. 
 	It is noted that the prior art of Garcia is fully capable of performing the claim recitation of “a lower surface portion configured to abut a ferrule of the golf flagstick” as Garcia teaches the claimed structure of a bottom surface capable of abutting a ferrule of the golf flagstick. Apparatus claims cover what a device is, not what a device does (See: Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (See: Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).
 
Claim 2 is are rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Porter and Maclean, further in view of Priegel (20120028725).

	Regarding claim 2, the modified Garcia (Figures 1-7) teaches a device for retrieving golf balls from golf holes, comprising a substantially circular body (12) (Para. 0031) (Para. 0043).
 	The modified Garcia does not teach a liner configured to be positioned between the body and the golf flagstick.  
 	Priegel (Figures 1-9) teaches liner (Fig. 1-2, Part No. 102) (Para. 0016) configured to be positioned between the body (Fig. 1, Part No. 14) and the golf flagstick (11) (Para. 0020, 0026-0028).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Garcia with a liner configured to be positioned between the body and the golf flagstick as taught by Priegel as a means of utilizes a retention assembly to secure and/or lock a flagstick to a body of a golf ball retrieving device (Priegel: Para. 0020).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Porter, Maclean, and Priegel, further in view of Barrelli (20140274434).

	Regarding claim 3, the modified Garcia (Figures 1-7) teaches a device for retrieving golf balls from golf holes, comprising a substantially circular body (12) (Para. 0031) (Para. 0043).
 	The modified Garcia does not teach the liner comprises a strip of hook and loop tape configured to be fastened to a body of the golf flagstick.  
 	Barrelli (Figures 1-4) teaches the liner comprises a strip of hook and loop tape configured to be fastened to a body of the golf flagstick (Fig. 2, Part No. 42) (Para. 0020).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Garcia with the liner comprises a strip of hook and loop tape as taught by Barrelli as a means of simple substitution of one known element (a mechanical fastener for a golf flagstick) for another (a hook and loop fastener for a golf flagstick) to obtain predictable results (securing golf related objects to a golf flagstick) (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Claims 9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Porter (20030157989) in view of Garcia (20160252243) and Maclean (20120196691).

 	Regarding claim 9, Porter (Figures 1-15) teaches a device for removing golf balls from a golf hole when a portion of a golf flagstick is located within the golf hole (Para. 0033-0034), the device comprising: a substantially circular body configured to fit within the golf hole (Para. 0005), wherein: the body comprises a lip (Fig. 14-15, Part No. 5) forming an outer perimeter of the body; and a neck  (Fig. 15, Part No. 9) (Para. 0034) (Also see fig. 3 where a neck is shown adjacent part number 9) forming an inner perimeter of the body, and being configured to mate with the portion of the golf flagstick so that the body forms a resting surface for the golf balls when the portion of the golf flagstick is located within the golf hole (Para. 0034); the body is configured to span about an entirety of a diameter of the golf hole when the portion of the golf flagstick is located within the golf hole (Para. 0005); the neck has an opening (Fig. 3, Part No. 13; Fig. 15, Part No. 33) formed therein; and the opening is configured to receive the portion of the golf flagstick (Para. 00034); the body includes a first slot (10) formed therein and extending between the opening (13) and the outer perimeter of the body; the body further comprises a web (Fig. 1-3, Part No. 7) adjoining the lip and the neck; the body includes a second slot (10) and a third slot (10) formed therein.
 	Porter does not teach the slot being configured to receive the portion of the golf flagstick as the portion of the golf flagstick is moved between the outer perimeter of the body and the opening, the second slot extends between the opening and a first hole formed in the web; and the third slot extends between the opening and a second hole formed in the web.
 	Garcia (Figures 1-7) teaches the slot (32) being configured to receive the portion of the golf flagstick as the portion of the golf flagstick is moved between the outer perimeter of the body and the opening (Para. 0043).
	Maclean (Figures 1-8) teaches the second slot (Fig. 2 and 7, Part No. 28) extends between the opening (18) (Para. 0027)and a first hole (17) formed in the web (16); and the third slot (Fig. 2 and 7, Part No. 28) extends between the opening (18) and a second hole (17) formed in the web (6) (Para. 0030).
 	It would have been obvious to one or ordinary skill in the art at the effective filing date of the claimed invention to provide Porter with the slot being configured to receive the portion of the golf flagstick as the portion of the golf flagstick is moved between the outer perimeter of the body and the opening as taught by Garcia as a means of providing a slot in a golf cup insert that aids in sliding/communicating a flag pole through the slot and into a center opening of the golf cup insert (Garcia: Para. 0043), and to provide Porter with the second slot extends between the opening and a first hole formed in the web as taught by Maclean as a means of providing a golf disc with a plurality of through openings/slots (Maclean: Para. 0030).


	Regarding claim 16, the modified Porter (Figures 1-7) teaches the body further comprises a lower surface portion configured to abut a ferrule of the golf flagstick.  
	It is noted that the prior art of Porter is fully capable of performing the claim recitation of “a lower surface portion configured to abut a ferrule of the golf flagstick” as Porter teaches the claimed structure of a bottom surface capable of abutting a ferrule of the golf flagstick. Apparatus claims cover what a device is, not what a device does (See: Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (See: Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).


	Regarding claim 17, the modified Porter (Figures 1-15) teaches the lip (Fig. 14-15, Part No. 5) and the neck (Fig. 15, Part No. 9) (Para. 0034) (Also see fig. 3 where a neck is shown adjacent part number 9) each have a curvature that substantially matches a curvature of outer surfaces of the golf balls.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Porter in view of Garcia and Maclean, further in view of Priegel (20120028725).

	Regarding claim 11, the modified Porter (Figures 1-15) teaches a device for removing golf balls from a golf hole when a portion of a golf flagstick is located within the golf hole (Para. 0033-0034), the device comprising: a substantially circular body configured to fit within the golf hole (Para. 0005) (Para. 0031, 0043).  
 	The modified Porter does not teach a liner configured to be attached to the portion of the flagstick so that the liner is positioned between the portion of the flagstick and the neck of the device.  
	Priegel (Figures 1-9) teaches liner (Fig. 1-2, Part No. 102) (Para. 0016) configured to be attached to the portion of the flagstick so that the liner is positioned between the portion of the flagstick and the neck of the device (Para. 0020, 0026-0028).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Porter with a liner configured to be attached to the portion of the flagstick as taught by Priegel as a means of utilizes a retention assembly to secure and/or lock a flagstick to a body of a golf ball retrieving device (Priegel: Para. 0020).


	Regarding claim 12, the modified Porter (Figures 1-15) teaches a device for removing golf balls from a golf hole when a portion of a golf flagstick is located within the golf hole (Para. 0033-0034), the device comprising: a substantially circular body configured to fit within the golf hole (Para. 0005) (Para. 0031, 0043).  
 	The modified Porter does not teach the liner is further configured so the inner perimeter of the body is seated in the liner.  
	Priegel (Figures 1-9) teaches the liner (Fig. 1-2, Part No. 102) (Para. 0016) c is further configured so the inner perimeter of the body is seated in the liner (See Fig. 1) (Para. 0020, 0026-0028).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Porter with the liner is further configured so the inner perimeter of the body is seated in the liner as taught by Priegel as a means of utilizes a retention assembly to secure and/or lock a flagstick to a body of a golf ball retrieving device (Priegel: Para. 0020).

Response to Arguments
Applicant's arguments filed 03/28/2022 have been fully considered but they are not persuasive. 

 	Regarding applicant’s argument that the term “substantially” is understood by one of ordinary skill in the art and does not render the claim indefinite, it is noted that the term “substantially” in claims 1, 6, and 9 is a relative term which renders the claim indefinite.  The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711